IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
UNITED STATES OF AMERICA §
v. : EP-19-CR-1232-DB
JOSE CARLOS GUILLERMO- :
SAUCEDO §

MEMORANDUM OPINION AND ORDER

On this day, the Court considered Defendant Jose Carlos Guillermo-Saucedo’s
(“Mr. Guillermo-Saucedo”) “Motion to Dismiss the Indictment” (“Motion”), filed in the above-
captioned case on May 8, 2019. On May 17, 2019, the United States of America (“the
Government”) filed its “Response in Opposition to Defendant’s Motion to Dismiss the
Indictment” (“Response”). After due consideration, the Court is of the opinion that Mr.
Guillermo-Saucedo’s Motion should be granted.

BACKGROUND

On April 24, 2019, a Grand Jury sitting in the Western District of Texas returned
a single count Indictment (“Indictment”), which charges Mr. Guillermo-Saucedo with an alleged
illegal reentry into the United States in violation of 8 U.S.C. § 1326(a). Indictment, United
States of America v. Jose Carlos Guillermo-Saucedo, (W.D. Tex., April 24, 2019), ECF No. 10.
Specifically, the Indictment alleges that on or about April 1, 2019, Mr. Guillermo-Saucedo, an
undocumented immigrant who had previously been deported from the United States on or about
April 11, 2018, was found in the United States again. Jd.

On December 2, 2000, the Department of Homeland Security (“DHS”) issued Mr.
Guillermo-Saucedo a Notice to Appear at an immigration hearing. Resp., ECF No. 18, at Ex. A.

The Notice to Appear alleged he was subject to removal from the United States for being a
noncitizen present in the United States without being admitted or paroled. Jd. It also stated that
Mr. Guillermo-Saucedo was to appear before a United States Department of Justice immigration
judge at a specified address. /d. But it did not indicate the date and time of that hearing. Id.
Instead, the Notice to Appear indicated that the hearing would be on a date “‘to be set” and a time
“to be set.” Jd. DHS filed the Notice to Appear with the immigration court. Jd. at 2.

Mr. Guillermo-Saucedo signed a Stipulated Request for Removal Order and
Waiver of Hearing (“Stipulated Request”). Jd. at Ex. B. Mr. Guillermo-Saucedo also waived his
right to appeal this order. Jd. On December 5, 2000, the immigration judge ordered Mr.
Guillermo-Saucedo removed from the United States based on the Stipulated Request for issuance
of a final removal order. Jd. at Ex. C. On December 6, 2000, he was removed from the United
States to Mexico. Jd. at Ex. C. This removal order is the underlying removal order of the instant
Indictment. See id. at 3. Mr. Guillermo-Saucedo’s Motion seeks to dismiss this Indictment.

ANALYSIS

Mr. Guillermo-Saucedo petitions the Court to dismiss the Indictment because the
immigration court lacked subject matter jurisdiction to issue the original removal order after the
Notice to Appear he received failed to include a date and time. Mot., ECF No. 17, at 1-3.
Therefore, the removal was void and cannot form the basis for the current indictment for illegal
reentry as he was never “removed” as a matter of law. Jd. at 1.

First, the Government argues that Mr. Guillermo-Saucedo, through his Stipulated
Request, waived any complaint about the immigration court’s jurisdiction. Resp., ECF No. 18,
at 5. Second, the Government’s Response takes issue with the application of the definition of a
Notice to Appear in U.S.C. § 1229(a)(1), as opposed to the regulatory definition in 8 C.F.R.

§ 1003.15, which does not require a time to be in a Notice to Appear. Jd. at 5. Third, the
2
Government argues that the “lawfulness or validity of a prior removal order is not an element of
a § 1326 offense.” Jd. at 6. The Court disagrees with the Government for the following reasons.

1. A Valid Notice to Appear Must Include the Date and Time to Vest Jurisdiction in
the Immigration Court.

According to a holistic analysis of the statutory and regulatory definitions of a
Notice to Appear, as well as the Supreme Court’s recent opinion in Pereira v. Sessions, the
incomplete Notice to Appear did not vest jurisdiction. Therefore, Mr. Guillermo-Saucedo’s
underlying removal was void. The Indictment for illegal re-entry should be dismissed.

a. The Statutory Definition Controls Over the Regulatory Definition Upon
Which the Government Relies.

The necessary components of a Notice to Appear are provided in two different
places. Department of Justice regulation 8 C.F.R. § 1003.15(b) lists the information that must be
included in every Notice to Appear, which does not require the Notice to Appear to specify the
time of the noncitizen’s removal hearing. But in 8 U.S.C. § 1229, Congress listed the necessary
components of a Notice to Appear, including the “time and place at which the [removal]
proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). The Government argues that the
regulatory requirements for a Notice to Appear should control. Resp., ECF No. 18, at 11-12
(citing Hernandez-Perez v. Whitaker, 911 F.3d 305, 313 (6th Cir. 2018) and Karingithi v.
Whitaker, 913 F.3d 1158 (9th Cir. 2019)).

A regulation that would give effect to a Notice to Appear that does not include the
time and place of removal proceedings would be contrary to the clear and unambiguous intent of
Congress. United States v. Cruz-Jimenez, No. 17-CR-00063-SS, 2018 US. Dist. LEXIS 187870,
at *14 (W.D. Tex. Nov. 2, 2018); Order, Valladares, No. 17-CR-001 56, ECF No. 44, at 10.

When reviewing an agency’s construction of the statute it administers, a court is “confronted
3
with two questions. First, always, is the question of whether Congress has spoken directly to the
issue. If the intent of Congress is clear, that is the end of the matter; for the court, as well as the
agency, must give effect to the unambiguously expressed intent of Congress.” Cruz-Jimenez,
No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870 at *15 (quoting Chevron U.S.A., Inc. v.
Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984)). Thus, if Congress clearly and
unambiguously intended for a Notice to Appear to always include time-and-place information,

| the regulations may not give effect to a Notice to Appear that fails to include this information.'
Cruz-Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870 at *15.

Moreover, the Government’s reading of 8 C.F.R. § 1003.15(b) was expressly
rejected by Pereira when the Supreme Court held that Notices to Appear must include
information specifying the time and place of removal proceedings in all circumstances, not
merely where the inclusion of such information was “practicable.” Pereira v. Sessions, 138 S.
Ct. 2105, 2111-13 (2018); see also Br. for Resp’t, Pereira v. Sessions, 138 S. Ct. 2105, at 49
(relying on the “where practicable” language to argue that Notices to Appear did not need to
include information about the time and place of removal hearings to trigger the stop-time rule).
Indeed, the Supreme Court in Pereira acknowledged that the BIA had previously ruled that the
stop-time rule could be triggered. by a Notice to Appear that did not include the date and time of
the removal proceedings because the BIA reasoned that the regulations required this information
only “where practicable.” Pereira, 138 S. Ct. at 2111-12 (citing Matter of Camarillo, 25 1. & N.

Dec. 644 (2011)). But because this ruling found “little support in the statute’s text,” id. at 2120

 

! For further discussion of Chevron deference and the constitutional concerns that the Government’s arguments
raise, see this Court’s Opinion in United States v. Leon-Gonzalez, 351 F. Supp. 3d 1026, 1031 (W.D. Tex. 2018),
appeal pending No. 18-51064 (Sth Cir.).

2 For further discussion of Congress’s unambiguous intent regarding the contents of an NTA, see id. at 1035-36.
(Kennedy, J., concurring), the Supreme Court rejected it. The Government’s position is thus
directly contradicted by Pereira’s holding that, regulatory language notwithstanding, a Notice to
Appear must always include the time and place of removal proceedings.

b. Pereira Applies to a Notice to Appear Outside of the Stop-Time Rule

Context, Including a Notice to Appear that Functions as a Charging

Document.

The Executive Office of Immigration Review, which encompasses immigration
courts, is part of the Department of Justice. About the Office, EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW (Sept. 20, 2018, 10:37 AM), https://www.justice.gov/eoir/about-office.
As such, Congress has said that the Executive Office of Immigration Review is “subject to the
direction and regulation of the Attorney General,” 6 U.S.C. § 521(a) (2018), including
regulations promulgated by the Attorney General. 8 U.S.C. § 1103(g)(2) (2018). Current
Attorney General issued regulations delimit the jurisdiction of immigration courts providing that
“[j]urisdiction vests ... when a charging document is filed with the Immigration Court.”
8 C.F.R. § 1003.14(a) (2018) (emphasis added). A “charging document” is the “written
instrument which initiates a proceeding before an Immigration Judge ... includ[ing]’ a Notice to
Appear.” 8 C.F.R. § 1003.13 (2013); see also Martinez-Garcia v. Ashcroft, 366 F.3d 732, 735
(9th Cir. 2004) (“The only charging document available after April 1, 1997, is the Notice to
Appear.”) (citing 8 C.F.R. § 1003.13).*

A Notice to Appear must include the time of the hearing as 8 U.S.C. § 1229(a)

requires:

 

3 The Government does not assert that any other charging document was filed in this case. See generally Resp., ECF
No. 21.
4 For further discussion, see Kit Johnson, Pereira v. Sessions: A Jurisdictional Surprise for Immigration Courts, 3
HRLR Online 1, (2018).

5
In removal proceedings under section 1229(a) of this title, written notice (in this
section referred to as a “notice to appear”) shall be given in person to the alien
(or, if personal service is not practicable, through service by mail to the alien or to
the alien’s counsel of record, if any) specifying the following: . . .

(G)(i) The time and place at which the proceedings will be held.

(ii) The consequences under section 1229(b)(5) of this title of the
failure, except under exceptional circumstances, to appear at such
proceedings.

8 U.S.C. § 1229 (emphasis added).

The Supreme Court recently examined this statute in the context of an
immigration mechanism known as the “stop-time rule.” Pereira, 138 S. Ct. at 2113-14. The
Supreme Court concluded that “[a] notice that does not inform a noncitizen when and where to
appear for removal proceedings is not a ‘notice to appear under section 1229(a).’” Id. The
Supreme Court explained that “[i]f the three words ‘notice to appear’ mean anything in this
context, they must mean that, at a minimum, the Government has to provide noncitizens ‘notice’
of the information, i.e., the ‘time’ and ‘place,’ that would enable them ‘to appear’ at the removal
hearing in the first place.” Jd. at2115. The Court further noted that the failure to specify
“integral information like the time and place of removal proceedings” deprived the Notice to
Appear of “its essential character.” Jd. at 2116-17.

The Supreme Court held that “[t]he plain text, the statutory context,° and common

sense all lead inescapably and unambiguously” to the conclusion that a Notice to Appear that

omits time-and-place information is not a Notice to Appear under § 1229 and thus cannot trigger

 

5 The conclusion that time-and-place information must always be included in a Notice to Appear is also supported
by other provisions in the statute. Pereira, 138 S. Ct. at 2114 (explaining that statutory language allowing the
Government to change or postpone the removal proceedings to a new time or place “presumes that the Government
has already served a ‘notice to appear’. . . that specified a time and place as required by § 1229(a)(1)(G)(i).”); ia. at
2114-15 (applying the time and place requirement to statutory provision detailing an alien’s securing of counsel); id.
at 2116 (“[W]hen the term ‘notice to appear’ is used elsewhere in the statutory section, including as the trigger for
the stop-time rule, it carries with it the substantive time and place criteria required by § 1229(a).”).

6
the stop-time rule. /d. at 2110. Referring to the doctrine espoused in Chevron, the Court
accorded no deference to the immigration court’s determination of whether time-and-place
information must be included in a Notice to Appear because Congress had “supplied a clear and
unambiguous answer” to the question. Pereira, 138 S. Ct. at 2113-14. —

Per Pereira, Mr. Guillermo-Saucedo’s document was not a Notice to Appear
under section 1229(a) because it did list when and where to appear for removal proceedings. Jd.
at 2110. And if it was not a valid Notice to Appear then it could not be a valid charging
document. See 8 C.F.R. § 1003.13 (2013). And without a valid charging document, jurisdiction
never vested in the immigration court. 8 C.F.R. § 1003.14(a) (2018); DeLeon-Holguin v.
Ashcroft, 253 F.3d 811, 815 (Sth Cir. 2001) (“[R]emoval proceedings commence when the INS®
files the appropriate charging document with the immigration court.”). Any action by the
immigration court absent jurisdiction was an ultra vires or extra-judicial act, as it exceeded the
court’s Congressionally-delegated power. Ashcroft, 253 F.3d at 815; see also Arbaugh v. Y&H

-_Corp., 546 U.S. 500, 511 (2006)). And every subsequent reinstatement of the prior removal was
merely an attempted reinstatement of a legal nullity.

Next, the Government argues that the Supreme Court’s decision in Pereira to
remand the case instead of concluding the immigration court lacked jurisdiction demonstrates
that the Supreme Court did not consider a deficient Notice to Appear to be incapable of vesting
jurisdiction in the immigration court. Resp., ECF No. 18, at 15. But the Supreme Court had no

reason to consider the jurisdiction of the immigration court in Mr. Pereira’s removal

 

6 In March 2003, the Immigration and Naturalization Service (“INS”) ceased to exist and its functions were
transferred to the Department of Homeland Security. See Authority of the Secretary of Homeland Security;
Delegations of Authority; Immigration Laws, 68 Fed. Reg. 10922 (Mar. 6, 2003).

7
proceedings. Cruz-Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870 at *19;
Order, Valladares, No. 17-cr-00156, ECF No. 44, at 13.’

Finally, the Government asserts that recent Fifth Circuit opinions support its view
that Pereira should be read narrowly and that § 1326(d) must be satisfied despite a void removal
order.® Resp., ECF No. 18, at 13 (citing Mauricio-Benitez v. Sessions, 908 F.3d 144 (5th Cir. |
2018)) and 21 (citing United States v. Parrales-Guzman, 922 F.3d 706, 707 (Sth Cir. 2019)).
However, both cases are inapposite for the following reasons.

First, Mauricio-Benitez raised an issue of personal jurisdiction and due process,
not subject matter jurisdiction, because of Mr. Mauricio-Benitez’s failure to timely correct a
spelling error in his mailing address.? Mauricio-Benitez, 908 F.3d at 146. Second, while the
Fifth Circuit favorably references two district court cases that declined to apply Pereira to cases
with the same issue as Mr. Guillermo-Saucedo’s (a Notice to Appear without a specified time for
appearance), it does so to support its conclusion that cancellation and reopening involve different
standards of review and therefore the reopening at issue in Mauricio-Benitez could not be
resolved by reference to Pereira’s conclusions in the context of a cancellation. Id. at 148 n.1.
This stands in stark contrast to the procedural posture of this case, which involves no deference
to, or application of, a specific standard of review of a BIA decision, rather it is a Motion to

Dismiss for lack of subject matter jurisdiction.

 

7 For further discussion, see this Court’s Opinion in Leon-Gonzalez, 351 F. Supp. 3d at 1033-34.
8 There is no indication in Pereira itself that a Notice to Appear must include the date and time of the removal
hearing only in the context of the stop-time rule. Cruz-Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS
187870, at *6; United States of America v. Edgar Alfredo Valladares, No. 17-CR-00156, (W.D. Tex. Oct. 30, 2018),
ECF No. 44, at 8. Indeed, Pereira does not say that a putative Notice to Appear that omits the time and place ofa
removal hearing fails to trigger the stop-time rule—it says that such a document is not a Notice to Appear at all. See
Pereira, 138 S. Ct. at 2115. The date and time go to the “essen[ce}” of a Notice to Appear. See id.
® For further discussion, see this Court’s Opinion in Leon-Gonzalez, 351 F. Supp. 3d at 1034.

8
Third, in a footnote of Mauricio-Benitez, the Fifth Circuit actually supports Mr.
Guillermo-Saucedo’s argument that only a Notice to Appear that complies with § 1229(a)(1)
initiates removal proceedings when the court explains that a noncitizen’s “period of continuous
physical presence for purposes of cancellation ends when . . . served a [sic] NTA that fully
complies with the statutory requirements.” Jd. at 148 n.1 (citing Pereira, 138 S. Ct. at 2109).
The court continued: “[tJhe filing of the NTA, in turn, initiates removal proceedings against the
alien{.]” Jd. (citing 8 C.F.R. §§ 1003.13, 1003.14(a), emphasis added). It is “unlikely that the
Fifth Circuit would explicitly refer to a statutory-compliant NTA in one sentence, but reference a
statutorily-deficient NTA in the next sentence.” United States v. Zapata-Cortinas, No. SA-18-
CR-00343-OLG, 2018 LEXIS 199042, at *15 n.4 (W.D. Tex. Nov. 20, 2018).

Parrales-Guzman is distinguishable where the defendant argued that “§ 1326(d)’s
bar on collateral attacks does not attach because the 2001 removal order was void ab initio as it
rested on an unconstitutionally vague statute.” Parrales-Guzman, 922 F.3d at 707. Here Mr.
Guillermo-Saucedo argues that the removal order is void for lack of subject matter jurisdiction
and far from arguing that “§ 1326(d)’s bar on collateral attacks does not attach,” he argues that
all of the elements are met. Infra 13, n. 13. Regardless of the Supreme Court’s clear
interpretation of the statute in Pereira or the applicability of § 1326(d), the statute itself plainly
states that a Notice to Appear must have a time and without one the immigration court had no
power to sit in judgment over Mr. Guillermo-Saucedo. Supra 3-4. Unlike the court in Parrales-
Guzman who had power to sit in judgment, but merely rendered a wrong decision as to the
constitutionality of the underlying statute, leaving the defendant with § 1326(d) as the sole

avenue of recourse. See Parrales-Guzman, 922 F.3d at 707.
2. Regardless of the § 1326(d) Factors, a Removal Order May Be Challenged for Lack
of Subject Matter Jurisdiction and Cannot Be Waived.

Typically, an undocumented immigrant must meet all three requirements of
8 U.S.C. § 1326(d) to collaterally attack the validity of a removal order. These three
requirements are: (1) the alien must have exhausted all administrative remedies, (2) the
proceedings at which the order was issued must have improperly deprived the alien of the
opportunity for judicial review, and (3) the entry of the deportation order must have been
fundamentally unfair. 8 U.S.C. § 1326(d)(1-3).

But Mr. Guillermo-Saucedo’s challenge is atypical. Cruz-Jimenez, No. 17-CR-
00063-SS, 2018 U.S. Dist. LEXIS 187870, at *4. Mr. Guillermo-Saucedo contends that because
the Government failed to file an effective Notice to Appear, the immigration judge never had
jurisdiction to commence removal proceedings. Mot., ECF No. 18, at 1-2. And because the
immigration judge never had jurisdiction over the removal proceedings, the resulting removal
order was void. Id.

a. A Removal Order May Be Collaterally Attacked as Void for Lack of Subject
Matter Jurisdiction.

First, the removal order against Mr. Guillermo-Saucedo is an “order from which
an appeal lies,” which means it is a judgment. See 8 C.F.R. § 1003.38(a) (“Decisions of
Immigration Judges may be appealed to the [BIA] . . .”); FED. R. Civ. PRO. 54(a). Second, “any
judgment may be collaterally attacked if it is void for lack of jurisdiction,” despite § 1326(d)’s
restrictions on the types of collateral attacks that may be made on a deportation order.!° Cruz-

Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870 at *4; Order, Valladares, No. 17-

 

10 For further discussion of the distinctions between the authorities that the Government relies on for this argument

and this case, see this Court’s opinion in id. at 1029-31.
10
CR-00156, (W.D. Tex. Oct. 30, 2018), ECF No. 44, at 3 (citing Jacuzzi v. Pimienta, 762 F.3d
419, 420 (Sth Cir. 2014) (emphasis in original)); see e.g. In re Reitnauer, 152 F.3d 341, 344 n.12
(5th Cir. 1998) (“It is true that (1) jurisdictional defects render a judgment void, and (2) void
judgments are subject to collateral attack.”). In addition to Jacuzzi and In re Reitnauer, the Fifth
Circuit has specifically held that when the BIA issues a removal order without statutory or
regulatory authority the order is rendered “a legal nullity.” James v. Gonzalez, 464 F.3d 505, .
513 (Sth Cir. 2006).
b. The Immigration Court’s Subject Matter Jurisdiction Cannot Be Waived.

The Government argues that any complaint about subject matter jurisdiction has
been waived because Mr. Guillermo-Saucedo signed a Stipulated Request. Resp., ECF No. 18,
at 18-19 (citing Sohani v. Gonzales, 191 Fed. App’x 258, 259 (Sth Cir. 2006) (“Because Sohani
did not object to the admission of the Notice to Appear [lacking time and date] and conceded
removability at the removal hearing, Sohani has waived any challenge to the IJ’s jurisdiction
over the removal proceedings”), and Chambers v. Mukasey, 520 F.3d 445, 449-50 (Sth Cir.
2008) (noting that Defendant “waived any challenge to the NTA by appearing at the initial
hearing, and pleading to the charges contained in the NTA.”).

First, the Government’s reliance on United States v. Perez-Arellano, Chambers v.
Mukaskey, and Sohani v. Gonzales is misplaced. The Fourth Circuit’s opinion in Perez-Arellano
is misdirected as it relies on an undocumented defendant’s prior cocaine conviction as the basis
for removal and was in a different posture evaluating whether the district court plainly erred.
United States v. Perez-Arellano, 756 Fed. App’x 291, 294 (4th Cir. 2018) (unpublished).

Chambers and Sohani involve jurisdictional challenges to a court’s lack of personal jurisdiction

11
over the litigant, not a court’s subject-matter jurisdiction over the case itself.!'! Chambers, 520
F.3d at 449; Sohani, 191 Fed. App’x at 259. Interpreting cases such as Chambers as involving
the waiver of objections to the court’s personal jurisdiction instead of its subject-matter
jurisdiction accords with the general rule that objections to personal jurisdiction may be waived
while objections to subject matter jurisdiction may not. Chambers, 520 F.3d at 449; Sohani, 191
Fed. App’x at 259 (citing Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinée, 456 U.S.
694, 702-03 (1982). The Court therefore declines to exempt immigration courts from this
general rule.

Second, a plain reading of the relevant regulation indicates that it references
subject matter jurisdiction. See 8 C.F.R. § 1003.14(a) (“Jurisdiction vests, and proceedings
before an Immigration Judge commence, when a charging document is filed with the
Immigration Court by the Service.” (emphasis added)). On its face, 8 C.F.R. § 1003.14(a)
concerns whether a case is properly before an immigration court. Thus, “[i]f the [deportation]
order is void on its face for want of jurisdiction, it is the duty of this and every other court to
disregard it.” Wilson v. Carr, 41 F.2d 704, 706 (9th Cir. 1930).

As the Supreme Court has explained, “[s]ubject-matter [sic] jurisdiction properly
| comprehended . . . refers to a tribunal’s power to hear a case, a matter that can never be forfeited
or waived.” Order, Valladares, No. 17-CR-00156, ECF No. 44, at 16 (citing Union Pac. R.R.
Co. v. Bhd. of Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment, Cent. Region, 558
U.S. 67, 81 (2009); Shogunle v. Holder, 336 F. App’x. 322, 323 (4th Cir. 2009). Because the

immigration court is a “tribunal”—that is, a “court of justice or other adjudicatory body,”

 

"| For further discussion of the factual and procedural background of these cases, see this Court’s Opinion in Leon-
Gonzalez, 351 F. Supp. 3d at 1038-39.
12
Tribunal, BLACK’S LAW DICTIONARY (10th ed. 2014)—the definition announced in Union
Pacific applies, and challenges to the immigration court’s subject matter jurisdiction may not be
waived. Jd. Because Mr. Guillermo-Saucedo’s removal order was entered ultra vires, there was
no legitimate order from which Mr. Guillermo-Saucedo could perfect an appeal. As a result, Mr.
Guillermo-Saucedo need not satisfy section 1326(d) because the immigration judge lacked

12

jurisdiction from the outset

3. A Void Removal Means Mr. Guillermo-Saucedo Was Not “Removed” as a Matter of
Law, and Therefore the Indictment for Illegal Reentry Shall Be Dismissed.

To convict under 8 U.S.C. § 1326(a), the Government must prove three elements:
“that the defendant (1) is an alien, (2) was previously deported, and (3) has re-entered the United
States without proper permission.” United States v. Omniel Robaina Ortiz, No. 18-CR-00071-
RWG, 2018 U.S. Dist. LEXIS 190986, at *3 (D.N.D. Nov. 7, 2018). Title 8 U.S.C. § 1229(a)
grants immigration judges the authority to “conduct proceedings for deciding the inadmissibility
or deportability of an alien.” Jd. at *3—-4 (citing 8 U.S.C. § 1229a(a)(1)). Such proceedings
“shall be the sole and exclusive procedure for determining whether an alien may be admitted to
the United States or, if the alien has been so admitted, removed from the United States.”
8 U.S.C. § 1229a(a)(3) (emphasis added). Therefore, if the immigration judge’s actions are void,
then no other proceeding can result in the predicate deportation.

The Government argues that the “lawfulness or validity of a prior removal order

is not an element of a § 1326 offense.” Resp., ECF No. 18, at 20. It cites to United States v.

 

12 Mr. Eligio-Rodriguez argues that the § 1326(d) three-part test is met and that due process was lacking, however
further discussion of these issues it not necessary to the outcome of this opinion given the immigration court’s lack
of subject matter jurisdiction. But this Court agrees and adopts the analysis of Judge Pitman in his opinion
regarding the satisfaction of the § 1326(d) three-part test in an almost identical context. See United States v. Lopez-
Urgel, No. 18-CR-310-RP, 2018 U.S. Dist. LEXIS 193858 (W.D. Tex. Nov. 14, 2018).

13
Mendoza-Lopez for the proposition that the Government need only prove “the fact of a prior
physical removal.” /d. (citing Mendoza-Lopez, 481 U.S. 828, 834-35 (1987)). However,
' Mendoza-Lopez supports rather than detracts from Mr. Guillermo-Saucedo’s arguments because
Mendoza-Lopez, unlike this opinion, was focused on the § 1326(d) factors and an alleged lack of
due process, rather than a lack of subject matter jurisdiction, and yet it still found that a
“collateral attack could be mounted where the deportation proceeding effectively eliminate[d]
the right of the alien to obtain judicial review.” Mendoza-Lopez, 481 U.S. at 839. The
exhaustion and judicial review requirements in § 1326(d) are directed at examining decisions
that may not comport with due process and surely that standard requires an immigration judge’s
decision be anchored in an exercise of proper jurisdiction. Ortiz, No. 18-CR-00071-RWG, 2018
U.S. Dist. LEXIS 190986, at *9 (citing Mendoza-Lopez, 481 U.S. 828). Finally, unlike the
Government’s assertion, this is not a question of a “valid” or “invalid” removal order, but the
fact of a “legal nullity.” See supra 5-6.
CONCLUSION

After due consideration, the Court finds that Mr. Guillermo-Saucedo’s Motion
should be granted. The immigration court lacked subject matter jurisdiction when it failed to
comply with the statutory guidelines by proceeding with removal when the Notice to Appear, the
charging document that vests jurisdiction in the court, lacked a time to appear. Therefore, the
Government cannot satisfy the plain language of § 1326 because Mr. Guillermo-Saucedo was not

previously removed as a matter of law.

14
Accordingly, IT IS HEREBY ORDERED that Defendant Jose Carlos

Guillermo-Saucedo’s “Motion to Dismiss Indictment” is GRANTED.

ONORABLE DAVID BRIONES
SENIOR UNITED STATES DISTRICT JUDGE

SIGNED this 27 day of May 2019.

 

15
